 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam B. Tanner Company(Formerly Pepper & Tan-ner, Inc.)and Radio and Television Engineers, LocalUnion 1275,International Brotherhood of ElectricalWorkers,AFL-CIO. Cases 26-CA-3822 and 26-CA-4037July 26, 1974SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May 25, 1972, the National Labor RelationsBoard issued a Decision and Order I in the above-entitled proceeding in which it found that the Respon-dent violated Section 8(a)(1), (3), and (5) of the Na-tional Labor Relations Act, as amended, and orderedthe Respondent to take certain affirmative action de-signed to remedy the unfair labor practices, includingan order to bargain with Local Union 1275. Thereaf-ter,on March 1, 1973, the United States Court ofAppeals for the Sixth Circuit handed down its opin-ion 2 enforcing in major part the Board's Order ofMay 25, 1972. The court of appeals, however, hadsome question as to the enforcement of the Board'sbargaining order in view of the fact that just prior tothe original hearing in this proceeding Local 1275 andLocal 474 of the International Brotherhood of Electri-calWorkers had merged into a single Local Union474 with Local Union 1275 thereafter being dissolved.The court of appeals accordingly remanded the caseto the Board to determine whether Local 1275 wasstill in existence and, if not, whether there was a suc-cessor or merged union which is the duly certified andauthorized collective-bargaining representative of themajority of the employees of the appropriate unit.In accord with the court's opinion, the Board, byorder dated May 21, 1973, reopened the record hereinand remanded the case for hearing before an Admin-istrative Law Judge. Pursuant to the remand, a hear-ingwas held before Administrative Law JudgeGeorge L. Powell on August 28 and 29, 1973, at Mem-phis, Tennessee. On October 31, 1973, the Adminis-trative Law Judge issued the attached SupplementalDecision. Thereafter, the Respondent filed exceptionswith a supporting brief, and Local Union 474 filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-197 NLRB 109z 474 F 2d 1256tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his conclusion that Local Union 474, IBEW, isthe legal successor to Radio and Television Engineers,Local Union 1275, IBEW, and accordingly is the au-thorized bargaining representative of the previouslycertified unit of employees of William B. TannerCompany, successor to Pepper & Tanner, Inc.In reaching our conclusion herein, we note that therecord clearly establishes that the proceedings sur-rounding the merger vote fully complied with theBoard's established requirements as to notice of thepending vote on the merger and the opportunity onthe part of the members to cast a secret ballot on theissue.'We also note that, at the duly noted meeting atwhich the vote was taken, the vote was unanimous infavor of Local 1275 merging into Local Union 474.Further, the record clearly shows that after themerger Local 1275's identity continued by virtue of itsbeing continued and maintained as a separate semiau-tonomous unit, designated as unit 7 of Local 474. Therecord further shows that the officers and agents ofLocal 1275 continued to be officers of Local 474 andas agents of 474 administered those contracts to whichLocal 1275 was a signatory. In these circumstances,there can be no dispute that Local 474 is both factual-ly and legally the successor to Local 1275 and, there-fore, entitled to all the bargaining rights which thisBoard previously found were the legal rights of Local1275.4Our dissenting colleague would not find a mergerbased on the fact that only one of the Respondent'sunit employees attended the merger vote meeting ofJuly 8, 1971.5 In support of his position he cites severalcases in which the Board has refused to certify a unionbecause only one employee voted in the representa-tion election. In addition, he citesNewspapers, Inc.,Publishers of The Austin American and The AustinStatesman,210 NLRB 8 (1974), andM. A. NordenCompany, Inc.,159 NLRB 1730 (1966), for the propo-sition that even where there is proper notice of the3North Electric Company,165 NLRB 942 (1967)4 See In1, supra5While it is true that only I of Respondent's employees attended themeeting at which the merger vote was taken,the record shows that all of theunit employees were members of the Union (six out of seven employees)attended the June 10 meeting atwhich themerger was discussed and theirstrike vote was ratified in addition, the record in the original case shows thatas of late June 1971, just 2 weeks before the merger vote, the employees werebeing actively represented by the Union in an attempt to get two of theemployees reinstated following their being illegally discharged by Respon-dent,and that union representatives and the employees were in constantcontact up to and including a meeting on June 26,1971, when it was decidedthat the men would go back to work the following Monday In addition, therecord shows that at the original hearing herein all six of the Respondent'semployees who were in the Union, including Cotton and Wulff who were nolonger employed by Respondent at the time of the hearing, appeared andtestified on behalf of the General Counsel and in support of the Union212 NLRB No. 72 WILLIAM B. TANNER COMPANY567pending vote on a merger and opportunity on the partof the members to vote in a secret ballot election, theBoard still requires a showing that a majority of eachindividual bargaining unit in a consolidated localunion must approve the merger. We do not agree.First, inNorden,the record showed that the localunion sought to be substituted had never appeared onthe election ballot and that the employees in the unithad never had an opportunity to express their desiresas to whether they wanted to be represented by thelocal union rather than the certified internationalunion. InNewspapers, Inc.,the Board approved amerger or change of affiliation pointing outthat all ofthe safeguards leading up to the vote were present.TheBoard then also noted that an overwhelming majorityof the unit members voted in favor of the merger.While the latter factor certainly is a factor to be con-sidered when the record evidence clearly establishesthat fact, it is not, as our dissenting colleague wouldfind, a condition precedent for the approval of amerger following a properly scheduled vote.InMontgomeryWard & Co., Incorporated,188NLRB 551 (1971), the Board had before it this veryprecise set of facts. There, Local 886, with approxi-mately 500 members, voted to merge into a largersisterlocal with over 11,000 members. At the Local886 meeting at which the merger vote was taken, ap-proximately 114 members were in attendance and themergervote was approved overwhelmingly. Therewas no showing, and no way to determine how many,if any, of the Montgomery Ward employees attendedthat meeting or voted for or against the merger. Not-withstanding this unknown factor, the Board ap-proved the merger. Thus, it is clear to us that theBoard does not consider a failure to attend and voteat a meeting of any consequence as long as there hasbeen proper notice and an appropriate opportunity tovote on the issue.We are also not unmindful of the court's concernfor the apparent position taken by several ofRespondent's employees in its employ on January 28,1972, that indicates that the then current employeesdid not favor a merger of Local 1275 into Local 474.In our opinion, this alleged opposition to a mergerthat had already taken place should not be dispositiveof the issue of a bargaining order at this time. Thecourt's remand was predicated in part on an apparentdissatisfaction with Local 474 by Respondent's thencurrent employees. Our dissenting colleague appar-ently would accept the letter of January 28, 1972,referred to by the court of appeals in its opinion asevidence of this dissatisfaction. As to this letter, wenote that in our original Decision we found that theRespondent had engaged in acts of intimidation di-rected to forcing its employees to write a letter dispar-agingto the Union and that this conduct violatedSection 8(a)(1) of the Act. While we make no specificfindings with regard to the employees' January 28,1972, letter,we note the complete absence of anytestimony by Respondent's employees with regard tothe matters set forth therein. Therefore, we can onlyview the letter with a substantial degree of suspicion,particularly since the Respondent did not present anyevidence on this issue despite the fact that the courtof appeals specifically granted Respondent an oppor-tunity to doso. Inaddition, if in fact there was adefection by the employees away from the Union,Respondent cannot now rely on that fact to justify itsrefusal to bargain.'Respondent's unfair labor practices span a periodof more than I year. The spirit and tenor of a settle-ment agreement entered into on January 29, 1971, wasconsistently breached. Respondent threatened andcoerced its employees, engaged in individual bargain-ing in an attempt to destroy the Union's representa-tivestatus,delayedand frustratedmeaningfulbargaining for a new contract, forced its employeesinto an unfair labor practice strike, and dischargedemployees because they engaged in legitimate unionactivities. It is clear that if there was a loss of majority,this loss resulted from Respondent's unlawful con-duct. To deny a bargaining order at this time wouldbe to reward the Respondent for its extensive andpervasive unfair labor practices, unfair labor practiceswhich would, in any other circumstances, clearly sup-port aGissel7bargaining order.As to our colleague's concern with regard to whythematter of the merger was not presented at theoriginal hearing herein we note that although themerger vote was taken July 80 1971, and the original4-day hearing herein was concluded on October 1,1971, the final ratification of the merger by the Inter-national and the transferring of 1275's members into474 was not finalized until well after the close of thehearing. In these circumstances, and inasmuch as Lo-cal 474 is the duly qualified successor to Local 1275,and as such is entitled to all the rights, privileges, andbenefits of, and to stand in the place of, Local 1275,we shall amend our Order of May 25, 1972.16Franks Bros. Company v. N L.R B,321 U S. 702 (1944);Daisy's Originals,Inc, of Miami,187 NLRB 251, 255 (1970)7N L R.Bv.GisselPacking Co, Inc,.395 U S 575, 613-614 (1969).We agree with the court of appeals that par. 1(f) and (g) of our May 25,1972, Order are now moot because of the dissolution of Local Union 1275.However,in view of Respondent's conduct,including its refusal to bargainwith Local Union 1275 at a time when that Union was the collective-bargain-ing representative of Respondent's employees, we are of the opinion that theappropriate counterpart paragraphs in the Notice to Employees are neces-sary insofar as they relate to Local Union 474 as thesuccessorto Local Union1275. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, and in accord with thecourt of appeals' remand of this case, the NationalLabor Relations Board hereby orders that its Order ofMay 25, 1972, shall be modified as follows:1.Delete paragraphs 2(a) and 2(b) and substitutethe following:"(a)Upon request, bargain collectively with Local474, the duly qualified successor to Local 1275,I.B.E.W., as the exclusive bargaining agent of the em-ployees in the appropriate unit and, if agreement isreached, embody the said agreement in a signed writ-ten contract."(b)Upon request, bargain collectively with Local474, I.B.E.W., the duly qualified successor to Local1275,I.B.E.W.,with reasonable frequency andthrough a representative vested with authority tomake reasonably definitive decisions and responsesregarding the subject matters of collective bargain-ing."2. Substitute the attached notice for that in 197NLRB 109 (1972).MEMBER KENNEDY,dissenting:In anapparent attempt to prevent the Employerfrom benefiting from its unfair labor practices, mycolleagueswould force upon the unit employees abargaining representative which they not only havenot selected but, indeed, have' specifically rejected. Inmy opinion, this violates the most elementary princi-ple that the purpose of the Act is the protection of therights of employees to organize and select their ownbargaining representatives.The majority herein, relying onNorth Electric Com-pany,9concluded that,"the proceedings surroundingthe merger vote fully complied with the Board's estab-lished requirements as to notice of the pending voteon the merger and the opportunity on the part of themembers to cast a secret ballot on theissue."Not onlyare the facts inNorth Electricdistinguishable fromthose in the case before us, however, but those verydistinctions clearly require an opposite result here.There, the majority of theunitemployees, theonlyemployees in the union, voted to affiliate with aninternational.Moreover, as the change was one innameonly, the officers and administration of con-tracts remaining the same in the new local, thestrength of the former union, and therefore of theunit,was undiluted by the affiliation.Hence, inNorth Electricthe Board's recognition ofthe "democratic principle of majority rule after due9 165 NLRB 942 (1967)notice to all" was couched in terms of theunit,thedeterminative factor here overlooked by my col-leagues.10 For in the instant case the majority of unitemployees has not selected Local 474; rather, thatmajority has positively rejected such representation.The result of the majority's decision herein, therefore,is to forceunitemployees to be represented in collec-tivebargaining by a union they reject-a unionwhich, for all its talk about the preservation of theformer Local 1275 as the new "Unit 7" with the sameofficers and with "almost autonomy, can now, byvirtue of its own members' maintaining a majority ofthe newly amalgamated union, control that "Unit 7,"and which apparently has already usurped a portionof the jurisdiction of the former Local 1275.I cannot join my colleagues in issuing a bargainingorder, the consequences of which are contrary to thepurposes of the Act. My colleagues ignore the factthat there is no showing that a majority of thoseunitemployees have consented to the merger atanytime,"or have, in fact, even been offered the opportunity asa unitto pass upon the merger. In the absence of anysuch affirmative evidence to justify the merger, I ac-cept the employees' expression of opposition to it. Icannot understand my colleagues' failure to require ashowing of consent by the employees in the unit be-fore authorizing the transfer of the unit's representa-tion.1210 In FW Woolworth Co Store No. 1370,194 NLRB 1208 (1972), theBoard noted that amongthe 30 votes for and 2 votesagainst the merger were10 or 11 ballots from among the 13unitemployees Clearly, the Board foundthe obvious conclusionthat a majorityofunitemployees favored the mergerto be an important consideration in its decision to amend the certificationthereinAndinGene GrahamFord Inc.,188 NLRB 515, 518 (1971),the Boardaffirmedthe Trial Examiner's finding that the petitioning union was not asuccessor to the certified union because"there is no evidence that the wishesof the [unit]employeesas to the affiliation wereseparatelydetermined."(Emphasis supplied)Again, in approvingamendment of certification inEquipmentManufacturing, Inc,174 NLRB 419 at 420 (1969), theBoard reliedon the factthat "employeesconstitutingnot only a majorityof union mem-bers but also a majorityof employees in the establishedbargaining unit havevotedforaffiliationwith the [union]" (Emphasis supplied) Ingranting such amendmentinSafeway Steel Scaffolds Company of Georgia,173NLRB 311 (1968), the Board once againnoted thattheunitemployees, ina separate election,had votedunanimously to transfer certification andbargaining rights11The Administrative Law Judge found that only one ofRespondent'sseven unit employees was present at this meetingwhere thevote was taken;hence,the vote clearlywas not representative of the desires of the unitemployees It is well settledthat theBoard willnot certifya union when onlyone employeevoted,Kit Manufacturing Company,198 NLRB No. 131 (1972);The Firestone Tire & Rubber Company,57 NLRB 868 (1944);Bernard Goldand Jack Wasserman,Co-partners d/b/a Gold & Baker,55 NLRB 591 (1944),54 NLRB869 (1944)A fortiori,the Boardought notto amend a certificationon the basis of one man's vote.12My colleagues profess that support for the mergerfrom the unit employ-ees is unnecessary.They recognizethe weakness of their position,for theyargue that the employees were in"constantcontact" with "the Union " Theemployees were in contactwith Local 1275, the certifiedunion,and not Local474. If referenceto Local 474was withheldfrom the Administrative LawJudge and this Board,what basis is there for surmising that the employeeswere informed9Reliance uponMontgomery Ward & Co, Inc.,188 NLRB 551 (1971), ismisplaced.There theBoard concluded that the submission of the questionto anemployee votewas unnecessary because there had been no change in WILLIAM B.TANNER COMPANY569Indeed, inNewspapers, Inc.,"my colleagues in themajority herein noted that the Board's primary con-cern is "that theunitemployees have had an opportu-nity to pass upon the transfer of representation." 14 InM. A. Norden Company, Inc.,15cited inNewspapers,Inc.,the Board denied the petition "without prejudiceto further consideration upon a showing ofconsentbythe employees in the unit." (Emphasis supplied.)Clearly, as this case and the other cases cited by mycolleagues therein contain no assertion that the votesof the unit employees could possibly change the out-come of any overall vote, the obvious inference, andinNordenthe specific determination, is that a majori-ty ofthe unitemployees must themselves separatefrom any determination by an overall vote of unionmembers-consent to the merger. I am, therefore, un-able to reconcile these observations of my colleaguesinNewspapers, Inc.,with the result they reach herein.Inasmuch as the merger of Local 1275 with Local474 did not receive votes of a majority of the employ-ees in theunitfor which authorization of representa-tion is sought, I would find that Local 474 is not theauthorized bargaining representative of the previous-ly certified unit of employees.16 I would rescind thebargaining order.the essential identity of the bargaining representative.In the light of the longhistory ofjurisdictional disputes,it cannot be saidthat Locals1275 and 474are one and the same representative.13 210 NLRB 8 (1974).14 Id at fn. 13 (emphasis supplied)" 159 NLRB 1730 (1966)16 I am mystified as to why evidence with reference to the alleged mergerwas not developed in the original heanng in this matter.It is now clear thatthe alleged merger transpired prior to the hearing before the AdministrativeLaw Judge in this case. I am now convinced that fn. I of our original Decisionand Order herein iserroneousAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States Government'WE WILL, upon request, bargain collectivelywith Local Union 474, International Brother-hood of Electrical Workers, AFL-CIO, the dulyqualified successor to Local Union 1275, Inter-nationalBrotherhood of ElectricalWorkers,AFL-CIO, and ifan agreementis reached wewill embody it in a signed written contract. Theappropriate unit is:All recording engineers, technicians, mixers,tape editors and duplicators at its Memphis,Tennessee, location, excluding all other em-ployees, watchmen, guards and supervisors asdefined in the Act.WE WILL NOT interrogate our employees regard-ing their union sympathies and feelings.WE WILL NOT offer inducements or indicate de-triments to benefits presently enjoyed by our em-ployeesforthepurposeofinducing , orestablishing direct dealings or arrangements withour employees to the exclusion of the Union, thecollective-bargaining agent.WE WILL meet with and bargain with the saidUnion with reasonable frequency and through arepresentative vested with authority to make rea-sonably definitive decisions regarding the subjectmatters of collective bargaining.WE WILL NOT solicit employees to sign state-ments or letters with regard to conduct of theUnion in a context of illegal dealings with theemployees in derogation of the Union's rights ascollective-bargaining agent of our employees.WE WILL NOT question or solicit employees toinduce or bring about direct dealings betweenemployees and the Company to the exclusion ofthe Union, the certified bargaining agent.WE WILL NOT discourage union or concertedactivityprotected by law by discriminatingagainst any employees because they have exer-cised their rights as guaranteed by law.WE WILL NOT refuse to furnish the Union, uponrequest,with information concerning ourclaimed projected cost factors relating to wageincreases proposed by the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform labor organizations, to join or assist Radioand Television Engineers, Local Union 474, In-ternational Brotherhood of ElectricalWorkers,AFL-CIO, or any other labor organization, tobargain collectively through representatives oftheir own choosing, or to engage in other concert-ed activities for the purpose of collective bargain-ing or other mutual aid or protection, or torefrain from any or all such activities, except tothe extent authorized in Section 8(a)(3) of theAct.WE WILL pay to James L. Cotton and Stan Da-cus any wages they lost when they were illegallydischarged from June 14 to June 28, 1971, lessany intermediate earnings they may have had 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the aforesaid period, and with interest at6 percent.WILLIAM B. TANNER COM-PANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis, Tennes-see 38103, Telephone 901-534-3161.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEGEORGE L. POWELL, Administrative Law Judge: The issuesin this case are to resolve the following questions:1.IsRadio and Television Engineers, Local Union1275, International Brotherhood of Electrical Workers,AFL-CIO, herein called Local Union 1275, still inexistence?2. If not, is there a successor or merged Union whichis the duly certified and authorized collective-bargain-ing representative of the majority of the employees ofthe appropriate unit?For the reasons hereinafter set forth,I find:1.Local Union1275 is not in existence;2.Local Union 474, herein calledLocal Union 474, of International Brotherhood of ElectricalWorkers,AFL-CIO,herein called IBEW, is the mergedsuccessor to Local Union 1275 and is the duly certified andauthorized collective-bargaining representative of the em-ployees of the appropriate unit.With the General Counsel,-the Respondent 1 and the al-leged successor merged union to Local Union 1275 beingrepresented by counsel,this case was tried before me inMemphis, Tennessee,on August 28 and 29,1973, pursuantto a notice of hearing issued on June 22, 1973, by the Re-gional Director for Region 26 of the Board which in turnCounsel for Respondent admitted on the record herein that the corporatename of Respondent is now William B. Tanner Company Respondent'scounsel further stated that this change was done by an amendment to thecorporate charter and that it is same legal entity with the same stockholders.General Counsel's unopposed motion to correct the caption is hereby grant-ed.was based upon an Order Reopening Record and Remand-ing Proceeding to Region Director For Hearing issued onMay 21, 1973, by the Associate Executive Secretary of theBoard. The parties were given full opportunity to presentevidence and examine and cross-examine witnesses. All par-ties timely filed briefs on or before October 5, 1973, afterreceiving a 14-day extension of time to do so.Upon the entire record including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed, I make the following:FINDINGS AND CONCLUSIONSITHE FACTSA. BackgroundOn May 25, 1972, the National Labor Relations Board,herein called the Board, issued a Decision and Order in thisproceeding, finding that the Respondent violated Section8(a)(1), (3), and (5) of the Act. (197 NLRB 109)Thereafter, on March 1, 1973, the United States Court ofAppeals for the Sixth Circuit handed down its opinion hold-ing that substantial evidence on the record as a whole sup-ports the findings of the Board that Respondent violatedSection 8(a)(1), (3), and (5) of the Act in the particulars setforth in the Decision of the Board. However, pursuant toRespondent's assertion that Local Union 1275 is no longerin existence, but has merged with another local union whichdoes not represent the majority of the employees in theappropriate bargaining unit and has never been certified bythe Board as bargaining representative, the court refused toenforce the bargaining order against a nonexistent union orone that had not been adjudged by the Board to be a succes-sor or merged union to Local 1275. Accordingly, the courtremanded the case to the Board with directions that evi-dence be heard and a determination made on the followingquestions:1.IsRadio and Television Engineers, Local Union1275, International Brotherhood of Electrical Workers,AFL-CIO stillin existence?2. If not, is there a successor or merged Union whichis the duly certified and authorized collective bargain-ing representative of the majority of the employees ofthe appropriate unit? If necessary, the Board is directedto conduct a Board-supervised election to determinethis issue.Thisaction of the court was takenon the"timely motion"filed byRespondent for leave to adduce additional evidencebefore the Board pursuant to Section 10(c) ofthe Act. (474F.2d 1256)B. Is LocalUnion 1275 StillinExistence?Lawrence J. Cohen, attorney for Local Union 474, pur-porting to be the successor to Charging Party, Local Union1275, stated that the IBEW was willing to stipulate thatLocal Union 1275 no longer existed and that it ceased to WILLIAM B. TANNER COMPANY571exist as of September 1, 1971. James E. Irwin, attorney forRespondent, would not stipulate nor admit that LocalUnion 1275 was no longerin existence.Counsel for theGeneral Counsel stated that they would join in the stipula-tion that Local Union 1275 no longer existed. The testimonyof Albert T. Byars, Sr., business manager and financialsecretary of Local 474,_ showed conclusively that LocalUnion 1275 was merged into Local Union 474 and, accord-ingly, is no longer in existence. Crediting the testimony ofByars, Sr. and theadmissionby Cohen and the GeneralCounsel,andhaving no additional evidence from any of theparties including Respondent, I find that Local Union 1275is no longerin existence.C. Is there a Successor or Merged Union which is a DulyCertified and Authorized Collective-BargainingRepresenta-tive of theMajority of the Employees of the AppropriateUnit?Pursuant to a Board-conducted election, Local Union1275, was certified on April 24,1967,as the collective-bar-gaining representative of a unit of the Respondent's em-ployees consisting of all recordingengineers, technicians,mixers, tape editors and duplicators at its Memphis, Ten-nessee, location. Excluded from the unit were all other em-ployeesof the Respondent, watchmen, guards andsupervisors as defined in the Act.Pepper & Tanner, Inc.,197 NLRB 109. At the time of the original unfair laborpractices herein the unit consisted of six employees, all ofwhom were members of Local Union 1275. The Board in itsdecision, found that the membership of Local Union 1275isnot confined to employees of Respondent but embracesemployees of other employers in thearea,such as soundshops and related businesses. Local Union 1275 was anamalgamated union with in excess of 100 members whowere employed by various employers such as RCA ServiceCompany, WHBQ Radio and Television, Hirsch Electron-ics,Audio Communication Consultants, WDIA Radio, andvarious employers who belong to Mid-South Communica-tion Contractors Association.The members of Local Union 1275 were radio and televi-sion installation servicemen, sound and public address sys-tem installation servicemen, intersystem installation andservicemen, home appliance installation and servicemen,radio and television broadcast techniciansand engineers.The jurisdiction for these classifications is set out in theIBEW constitution, article XXVIII, section 6(a), page 112of General Counsel's Exhibit 7.Local Union 474is anamalgamated local consisting ofvarious groups of employees with various employers. TheUnion has contracts with approximately 26 employers whoare members of the National Electric Contractors Associa-tion; 17 independent electrical contractors; and 8 employ-erswho are members of the Memphis Sign ContractorsAssociation. The classifications of workers in the LocalUnion 474 prior to the alleged merger in question includedinside wiremen, outsidelinemen,and sign workers. LocalUnion 474's jurisdiction is set forth in the IBEW constitu-tion, article XXVIII, sections 4-5, pages 109-112 of GeneralCounsel's Exhibit 7. Local Union 474 had approximately850 members prior to the alleged merger with Local Union1275.Before 1966, Local Union 474 had always made installa-tions on sound and communications work. On July 14,1966, there was an understanding that Local Union 1275technicians were to perform this work. Shortly before 1966there arose jurisdictional problems between Local Union1275 technicians and Local Union 474 electricians whowere on the same job installing different systems. There wasresentment from Local Union 474 electricians because thework that Local Union, 1275 technicians were performinghad previously been done by Local Union 474 electricians.Local Union 474's business manager, Albert Byars, Sr. cred-ibly testified that they still have some-old. tiiriers who resentthe fact that the technicians from Local Union 1275 aremaking installations that were normally done by LocalUnion 474 electricians. After Local Union 1275 had signedits contract with the Mid-South Sound and CommunicationContractors Association, their amount of work on the samejobs with Local Union 474 electricians increased and theproblem grew steadily. The executive boards of the twoIBEW Local Unions, i.e., Local Union 474 and LocalUnion 1275, met as far back as 1968 to discuss merger.Local Union 1275 actually approved a merger on March 3,1968, and again on June 15, 1969. Byars stated that thereason the mergers did not proceed further at this time wasbecause Local Union 474 members did not want it. Mean-while, Local Union 1275 members continued to receivemore jobs through the Mid-South Communications andContractors Association and the dissention and turmoil in-creased between the two local unions. Byars testified thatwhen he came into office in 1970, the conflict had almostreached the boiling point. Byars saw the problem and con-vinced the officers of Local Union 474 that, in agreementwith the officers of Local Union 1275, the two unionsshould merge. Byars stated that Local Union 474 was doingthe work of Local Union 1275 officers in policing theirjurisdiction because Local Union 1275 did not have full-time paid officers and it would benefit both locals if theymerged and possibly alleviate the conflict between the twogroups. Accordingly, the executive boards from the twolocal unions met on June 21, 1971, and agreed to recom-mend to their local union that Local Union 1275 merge intoLocal Union 474.The first official action in the record regarding the mergerwith Local Union 474 by Local Union 1275 is reflected inthe minutes of the June 10, 1971, regular meeting, as set outin General Counsel's Exhibit 8(a). These minutes were tak-en by George M. Fitzgerald, the recording secretary of Lo-calUnion 1275 at that time. Fitzgerald credibly testifiedthat at this June 10 meeting, Taylor Blair discussed,with themembers the dues and assessments regarding the merger.Local Union 1275 had a joint executive board meeting withLocal Union 474 on June 21, 1971, and it was decided thatboth executive boards would recommend the merger totheir local union memberships. Following the meeting withLocal Union 474, the executive board of Local Union 1275met and agreed to call a special meeting of the membershipon Thursday, June 24, at 8 p.m. for the purpose of discuss-ing the merger (see G.C. Exh. 8(c) for the minutes of themeeting).Unit employee Jim Cotton of Respondent specifically 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecalled the merger talk in the late spring and early summerof 1971. The Union was attempting to get a contract signedwith Respondent, but had very littlesuccess.He recalledthat of the six Respondent employees in the unit the fourwho were union members at the time attended the June 10,1971, meeting because that was when the strike vote wastaken.He also recalled that there was discussion at thismeeting regarding the merger with Local Union 474.Cotton was very clear in his testimony that all of theemployee members of Respondent were informed of theproposed merger due to their close contact during the strike,walking picket lines, and having meetings with Taylor Blair.The minutes of the meeting on June 24, 1971, reflect thatthe executive board met and passed a motion that LocalUnion 1275 merge with Local Union 474. The minutes alsoreflect that after the executive board meeting on June 24,1971, a special meeting was held where Vice President Par-ham explained the proposed 'merger to the membership andInternational Representative Taylor Blair gave the detailsof the dues structure in Local Unions 474 and 1275. Therewere two employees of Respondent present at the specialmeeting. The roll call of the special meeting indicated thatStan Dacus and Sam McHugh were both present at themeeting.McHugh, now Respondent's supervisor, was notcalled to testify.Ernest L. Babb, a member of Local Union 1275 for 20years, was president from 1956 through 1968 in addition tobeing financial secretary a number of terms. Babb was alsoelected president in 1970 and served in that capacity untilAugust 16, 1971, at which time he resigned due to health.Babb suffered a heart attack on March 4, 1971, and was laidoff from work until the first week in June 1971. The officersof the Union kept Babb informed about the merger talkwhile he was off from work and, in any event, Babb hadbeen aware of the prior merger talk and the two or threemeetingswith the combined executive boards of the twolocal unionsback in 1967 and 1968.In June 1971, Babb was informed by officers and mem-bers of the executive board that a meeting had been heldand that the executive board had recommended that LocalUnion 1275 merge into Local Union 474. Babb was in-formed by the vice president who was filling in for him atthe time that the vice president would be on vacation andwould not be able to preside at a July meeting so it wouldbe necessary for Babb to send notices to-the members thata vote would be taken on the merger with Local Union 474.Accordingly, Babb purchased approximately 100 UnitedStates postal cards and mailed approximately 94 or 95 ofthese cards to the members whose addresses were current ona list that was submitted to Babb by the financial secretary.Babb's recollection of the message on the card was, "At themeeting ofLocal Union 1275, July 8, 1971, a vote will betaken on the merger with Local Union 474, meeting to beheld at Admiral Benbow Motor Inn." Babb presided overthis regular meeting of Local Union 1275 held on July 8,1971. The minutes of this meeting reflect that a motion wasmade by member Brandon that Local Union 1275 mergewith Local Union 474. The motion was seconded by mem-ber Pannier and according to Babb's uncontradicted testi-mony, there were questions and discussions concerning themerger. Babb appointed member Ciamitaro as the judgeand two tellers to assist Ciamitaro. Ciamitaro was givenraroster of the members and as the members received theirballots they were checked off the roster. The membersmarked their ballots, folded, them and gave them back to thejudge and the tellers. The votes were counted and the resultswere announced. The vote was unanimous to merge. SamMcHugh was the only Respondent unit employee present atthismeeting where the vote was taken.BusinessManager Byars called International Representa-tive Blair 2 days later on July 10, 1971, and informed himthat Local Union 474 had voted for the merger.Blair in-formed Byars that Local Union 1275 had also agreed to themerger.Byars, not having previously been involved in anymerger,asked Blair how the transfer would be effected.Blair informed Byars that it would be done by membershiptransfer and that he would compile and process them.Upon becoming aware that the two locals had voted forthe merger, Local Union 474 began steps to amend its by-laws to include the former unit, of Local Union 1275. LocalUnion 474 proposed a bylaw change and it passed on firstand second readings at their biweeklymeetingsin August1971.According to the minutes of the meeting, Local Union474 passed the proposed bylaws change at the third andfinal reading at their meeting on September 10, 1971.The bylaws of Local Union 474, as amended, are set forthin General Counsel's Exhibit 5. Respondent's Exhibit 1 is acopy' of the master bylaws approved by the InternationalUnion on December 8, 1971, and received by Local Union474 on December 17, 1971. The unit of 474.7 which is setforth in General Counsel's Exhibit 5, article XVI, section 11,page 34, was added to Local Union 474's unit system toinclude the former members of Local Union 1275. The by-law change received from the International Union by LocalUnion 474 on December 17, 1971, conforms to theInterna-tional constitutional jurisdictional requirements.Albert Byars received, on approximately September 23,1971, a letter from International Vice President W. B. Pettyinforming him that the international president had ap-proved the amalgamating of Local Union' 1275 into LocalUnion 474 effective September 1, 1971. Attached to theletter from Petty was a letter from the International presi-dent, Charles H. Pillard, to International Vice PresidentPetty informing Petty of the action taken. (See G.C. Exh.6(a) and 6(b).)The amalgamation of Local Union 1275 into LocalUnion 474 was effective in September 1971 but Local Union474 did not begin collecting dues from the members of oldLocal Union 1275 until October 1971. Local Union 474 didan audit of the books of Local 1275 beforetheyassumed allassets andliabilities on the books and records of LocalUnion 1275. After receiving offical word from theInterna-tional of the approval of the merger, the seal and charter ofLocalUnion 1275 were sent to the International vicepresident's office pursuant to the letter from Petty datedSeptember 22, 1971.Approximately 160 members of Local Union 1275 trans-ferred into Local Union 474, unit 7. There was no changein the classification of employees represented from LocalUnion 1275 to Local Union 474.7. The grouptransfer listshows that the classification and card numberof all mem- WILLIAM B. TANNER COMPANY573bers of Local Union 1275 were retained when they transferred into Local Union 474. There are currently approximate-ly 165 members in unit 7 of Local 474. Local Union 474 hascontinued to represent the former members of Local Union1275 by pursuing grievances and consummating contractsfor them. Local 474, unit 7, has continued to service andnegotiate new contracts with employer and employers' asso-ciations previously handled by Local Union 1275. In addi-tion, Local Union 474.7 had added two new contracts thatLocal Union 1275 did not have, namely Dinks TV andRadio and Starr Electronics.Ernest Babb, who had been a member of Local Union1275 for 20 years, stated that his last receipt for Local Union1275 was dated August 26, 1971, and his first dues receiptfrom Local Union 474 was dated October 18, 1971. Babbstated that he was currently a member of Local Union 474and that he is represented by Local Union 474 with hisemployer, RCA Service Company. Local Union 1275 hadpreviously represented Babb with his employer. Babb iscurrently in unit 7 of Local Union 474 and unit 7 has its ownmonthlymeetingsin addition to the biweekly meetings forLocal Union 474. According to article XVI, pages 30-34, ofLocal Union 474s bylaws, unit 7 has its own subofficers andthey are elected by the members of unit 7 and all membersare eligible to be officers.On October 14, 1971, unit 7 of Local 474 held its firstmeeting. It was decided that new officers would be electedfor the unit and nominations were made for office.On November 11, 1971, unit 7 of Local 474 held its sec-ond meeting and it was announced that the elections werepostponed until the next month.On December 21, 1971, unit 7 of Local Union 474 helditsmonthly meeting and announced the results of the elec-tion of unit officers.Meanwhile,.on October 12,1971, International Represen-tative TaylorBlairhad filed a petition with Region 26, (Case26-AC-21, Resp. Exh. 4) seeking to amend Local Union1275 certificate of representative for the employees of Re-spondent. A hearing was scheduled for November 9, 1971.The hearing opened but was indefinitely postponed. At thehearing, Blair undertook to testify concerning the merger.Petitioner submitted a withdrawal request which was ap-proved without prejudice by the Regional Director for Re-gion 26 on November 9, 1971. Blair had appeared at the AChearing without counsel.In December 1971, Blair calledBusinessManager Byarsand asked him what the possibilities were of conducting yetanother election strictly to gather evidence to submit to theLabor Board to assist in the litigation involving Respon-dent. Byars, informedBlairthat they could do this and couldsend out special notices to all members of unit 7 which wasthe former Local Union 1275 membership and unit I whichwas the inside wiremen unit of Local 474.Itwas Blair'sopinion that the outcome of the vote would not affect themerger already in effect and that this was merely to gatherevidence for the National Labor Relations Board.Blair'sopinion that the extra vote would not affect the merger thatalready had been completed was based upon the fact thatthe International president had the power to merge localunions asset forth in article XV, section 3 of the IBEWconstitution. Local Union 474 sent out special notices tomembers of unit 7 and unit I that a special election wouldbe conducted on January 31, 1972. The election was con-ducted in each unit with unit 1 rejecting the merger and unit7 approving the merger. However, no action was taken re-garding the consummated merger following this vote andthe former members of Local Union 1275 are currentlyrepresented by Local Union 474 in unit 7.IIDISCUSSION AND FINDINGSThe Sixth Circuit Court of Appeals, in its remand to theBoard, stated that it was:... unwilling to enforce a bargaining order requiringthe company to bargain with the union which the re-cord indicates is no longer in existence. Neither are wewilling to require the company to bargain with a suc-cessor or merged union when there has been no adjudi-cationby the Board, supported by , substantialevidence, that the successor or merged union is theauthorized bargaining representative of the employeesin the appropriate unit. SeeUnion Carbide & CarbonCorp. v. N.LRB.,244 F.2d 672 (6th Cir. 1957);Dickeyv.N.L.R.B.,217 F.2d 652 (6th Cir. 1954).It is the General Counsel's position that the instant caseis inaccord with theUnion Carbide & Carbon Corp. v.N.LR.B., supra,and I find merit in that position. In theinstant casethere were no changes in the membership andthe membership elected its own local officers and there wasno change in the day-to-day relationship with the Respon-dent.Although there were two International unions in-volved in theUnion Carbide & Carbon Corp.case, there wasonly one International union involved in the instant caseand merely an amalgamation of one local union into anoth-er union of the same International union. It is clear from therecord in the instant case that the former members of LocalUnion 1275 kept their autonomy in that they formed unit7 of Local 474 which consisted of the same job classifica-tions and members who comprised former Local Union,1275. At the time of the merger, unit 7 consisted exclusivelyof the former members of Local Union 1275 and it was notuntil later that the employees of two additional employerswere brought into unit 7. This was merely an expansion andcomprised employees who were in the same classification asthe former members of Local Union 1275. The court, inenforcing the Board's bargaining order inUnion Carbide &CarbonCorp.,supra,distinguished it fromDickey v.N.L.R.B., supra,and we believe that the instantcase is alsodistinguishable from theDickeycase and that the Board'sorder in the instant case should be enforced because thereis substantial evidence that a successor or merged union isthe authorized bargaining representative of the employeesin the appropriate unit. In theDickeycase the small unit of13 employees chose the blacksmiths union and subsequent-ly merged into a larger amalgamated union of boilermakersand shipbuilders. The court reasoned that the blacksmithshad complete control of the union which the employeesjoined whereas they had no control over the newamalga-mated union. Accordingly, the court refused to enforce the 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's bargaining order. The instantcaseis clearly distin-guishable in that Local Union 1275 of the InternationalBrotherhood of ElectricalWorkers was an amalgamatedlocal of which the employees in the Respondent unit formedonly a small proportion of the total membership (6 out ofapproximately 160) and the Union into which Local 1275merged was another amalgamated local union of the sameInternational union. Furthermore, the local into which Lo-cal Union 1275 merged was on a unit basis and the membersof Local Union 1275 formeda unitover which they had thesamecontrol as they had in their former local. They votedfor their own subofficers and only the employees of a partic-ular employer voted on ratification of a contract with thatemployer. Also, the members were eligible for office in theLocal Union and eligible to be International officers and tovote for the International officers of the same Internationalunion. It should also be pointed out that currently there areapproximately 165 members of unit 7 of Local Union 474and the'6 employees in the unit of Respondent would haveexactly the same proportion of representation in the mergedunion as they had in the former union.The General Counsel maintains that the Board's bargain-ing order should be enforced because the members of LocalUnion 1275 clearly voted in a democratic manner by secretballot at a meeting that was clearly publicized to the em-ployees of the unit in questionas well as to all members ofLocal Union 1275 whose current address was known toLocal Union 1275. He points out that Sam McHugh, theunit employee, was present at the July 8, 1971, meetingwhen the unanimous vote to merge was taken. Also, henotes that therewas aclose relationship between the unionmembers inthe unit at this time due to the fact 'of thecontinued problems with negotiating a new contract withthe Respondent and the strike which had just endedagainstthe Respondent. I find merit in this argument. The testimo-ny of unit employee Jim Cotton was clear that the othermembers of the unit were'aware of the merger talk and atthe time in question talked daily and had frequentmeetingstogether discussing their situation. Cotton stated emphati-cally that he and other employees of Respondent, Good-man, Dacus and McHugh, discussed the Union daily andthat this was the- utmost thing in their minds during thiswhole period of time. 'The AC HearingA primary reason the U.S. Court of Appeals for the SixthCircuit did not enforce the Board's bargaining order hereinwas because of Respondent's motion for leave to adduceadditional evidence before the Board pursuant to , Section10(c) of the Act. Respondent attached to its motion a copyof the petition filed in Case 26-AC-21 and a letter datedJanuary 28, 1972, addressed to Albert T. Byars signed byfive employees of Respondent.The testimony of International Representative Blair atthe AC hearing is confusing, and understandably so, forBlair was attempting to testify concerning a matter of whichhe had, at best, imperfect and secondhand knowledge. Blairdid not attend the July 8 meeting at which Local Union1275 took its merger vote. As counsel for the General Coun-sel explained at'the hearing, he did not call Blair to testifybecause he was attempting to offer the best evidence avail-able concerning the merger. Only four witnesses werecalled. They were: (1) James L. Cotton, soundengineerwith Respondent from July 1969 until August 7, 1971, anda member of Local Union 1275 until the latter date; (2)Albert T. Byars, Sr., business manager and financial secre-tary of Local Union 474 since July 1970; (3) Ernest L.Babb, president of Local Union 1275 during 1970 and 1971;and (4) George M. Fitzgerald, Jr., recording secretary ofLocal Union 1275. The minute books of Local Union 1275were authenticated and the minutes of the pertinent meet-ings were introduced into evidence. These witnesses testi-fied without contradiction and are credited. Their testimonyplus the exhibits admitted into evidence records thefacts asset out herein and relied upon in this case.However, the General Counsel did not present unit em-ployee Sam McHugh due to the fact that he is now in asupervisory position with Respondent, a position which hehas held since June 1972. The General Counsel contendsthat if Respondent was sincere in its motion made to theUnited States Court of Appeals for the Sixth Circuit forleave to adduce additional evidence before the Board pur-suant to Section 10(c) of the Act it could have easily doneso. Unit employee Sam McHugh, who is now in a superviso-ry position with Respondent, was readily available for testi-mony in this matter as well as Mark Goodman who is alsostill in the employ of Respondent. It is noteworthy thatMcHugh was present at the June 24 and July 8, 1971, meet-ings and isthus presumably in as good position as anyknown witness to refute any testimony offered concerningthe Local Union 1275 merger vote. The fact that this super-visor was not put on the standby the party which soughtthis hearing is an indication that he would not have refutedany of the testimony offered.Finally, the record reveals that virtually all of the unitemployees at Respondent for whom Local Union 1275 wasthe certified bargaining representative,2 did in fact becomemembers' of Local Union 474 at the time of the merger onSeptember 1, 1971. Thus, Cotton, Crawford, Dacus, Mc-Hugh, and Wulff were all transferred into Local 474 onSeptember 1, 1971. Since Crawford, Cotton, and Wulff hadstopped paying dues sometime in the spring of 1971, theywere dropped from membership in accordance with section4 of article XXIII of the IBEW constitution in October andNovember 1971. Dacus remained a member of Local Union474 until September 1, 1972, and McHugh was issued awithdrawal card in July 1972, when he became a supervisor.Another Respondent employee, Goodman,was also trans-ferred to Local Union474 andwas dropped from member-ship on November 1, 1971. The final Respondent employee,King Brumley, last paid dues to Local 1275 in March 1971.He was, therefore, dropped from membership on October1, 1971. (For reasons which are not explained, he was noton the list of Local 1275 members transferred to Local 474on September 1, 1971, although it appears he should havebeen.) In short, of the seven Respondent employees,,at least2 Local Union 1275was certifiedon April 24, 1967, for a unit of theCompany'semployees consisting of all recording engineers, technicians, mix-ers, tape editors and duplicators at its premises in Memphis, with all otheremployees, watchmen, guards and supervisors excluded. WILLIAM B. TANNERCOMPANYsix became members of Local 474 on September 1, 1971,and under the IBEW constitution, the seventh also shouldhave been transferred and remain a member until October1, 1971, when he became 6 months in arrears in his dues.The General Counsel maintains, and I agree, that the bestevidence in this matter has been presented and that thatevidence establishes that Local Union 474 was properlyselected as a successor to Local Union 1275 by the membersof Local Union 1275. Accordingly, Respondent is requiredto bargain with Local Union 474, the duly certified andauthorized collective-bargaining representative of the ma-jority of the employees of the appropriate unit by virtue ofthe merger into it by Local Union 1275.Upon the foregoing findings and conclusions and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.Local Union 1275 is no longer in existence.2.Local Union 474 is the legal successor to Local Union1275 since September 1, 1971, and as such is the duly au-thorized collective-bargaining representative of the employ-ees of the Respondent in the unit previously certified by theBoard.THE REMEDY575Having foundthat Local Union 474 is thelegal successorto Local Union 1275,Respondent is required to bargain ingood faithwith Local Union 474.Upon the basisof the foregoing findings of fact and con-clusions of law and upon the entire record in the case, andpursuant to Section 10(c) ofthe Act, I herebyissue thefollowing:ORDERS1.Local Union No. 474, International Brotherhood ofElectricalWorkers, AFL-CIO, is the legal successor to Ra-dio and Television Engineers, Local Union No. 1275, Inter-national Brotherhood of ElectricalWorkers, AFL-CIO,and accordingly, is the authorized bargaining representativeof the previously certified unit of the employees of WilliamB. Tanner Company, successor to Pepper & Tanner, Inc.2.The transcript of the proceedings are corrected as setforth in Appendix A. [Appendix A omitted from publica-tion.]3In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes.